The petition satisfies the requirements of SCR 98(5).
                     Accordingly, we approve attorney James R. Forman's resignation. SCR
                     98(5)(a)(2). The petition is hereby granted.
                                 It is so ORDERED.

                                                                               , CA.
                                                         Hardesty



                                                         Panaguirre

                                                                     )




                                                                                 J.
                                                         Douglas


                                                                                  J.
                                                         Cherry


                                                                                  J.
                                                         Sa



                                                         Gibbons


                                                                                  J.
                                                         Pickering


                     cc: David A. Clark, Bar Counsel
                          Kimberly K. Farmer, Executive Director, State Bar of Nevada
                          James R. Forman
                          Perry Thompson, Admissions Office, United States Supreme Court



SUPREME COURT
       OF
     NEVADA
                                                           2
(0) 1947A (41.0154